Citation Nr: 1204879	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  07-37 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial, compensable rating for lumbar strain for the period prior to August 29, 2007.

2.  Entitlement to a rating in excess of 10 percent for lumbar strain for the period from August 29, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999, from February 2001 to December 2002, and from January 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.

In July 2009, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

This case was previously before the Board in October 2009, at which time it was remanded for further development.  It has since returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the period prior to and since August 29, 2007, the Veteran's lumbar strain has been manifested by localized tenderness not resulting in abnormal gait or abnormal spinal contour.

2.  From August 29, 2007, the Veteran's service-connected lumbar strain been characterized by complaints of tenderness, limitation of motion, and pain, but she has had forward flexion of the thoracolumbar spine greater than 60 and combined range of motion of the thoracolumbar spine is greater than 120 degree; neither muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, nor separately ratable neurological impairment, has been shown.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent, but no higher, rating for lumbar strain, for the period from December 8, 2006 through August 28, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243(as in effect since September 26, 2003)).

2.  The criteria for a rating in excess of 10 percent for lumbar strain, from August 28, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243(as in effect since September 26, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a lumbar spine disability, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.   The April 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the January 2007 letter.  

Post rating, an October 2007 SOC set forth the rating criteria for evaluating disabilities of the spine (the timing and form of which suffices in part, for Dingess/Hartman).  After issuance of the above-described notice, and opportunity for the Veteran to respond, the May 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the report of various VA examinations.  Also of record and considered in connection with this matter is the transcript of the Veteran's July 2009 Board hearing, as well as various written documents provided by the Veteran, and her representative, on her behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim for higher rating, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating, evaluation of the medical evidence from the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Here, as the RO has already assigned staged ratings for the service-connected lumbar strain, the Board will consider the propriety of the rating assigned at each stage, as well as whether any further staged rating is warranted

The Veteran's lumbar strain is rated pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbar strain).

However, the actual criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  That formula provides for assignment of a rating of 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm or guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v.  Brown, 9 Vet. App. 7 (1996).

Pertinent medical evidence includes an April 2006 VA outpatient treatment report reflecting that the Veteran complained of lower lumbar pain.  The Veteran denied numbness and tingling, but indicated that she experienced one brief episode of numbness in the right thigh.  On examination, there was tenderness in the lateral lumbar region, as well as tenderness with extension.  Strength of the bilateral lower extremities was normal.  There was no edema or atrophy.  An assessment of lower back pain was noted.

A November 2006 private x-ray of the lumbar spine reflects no abnormalities of the lumbar spine.

A January 2007 VA outpatient treatment report indicates that lumbar spine range of motion was within normal limits in all directions, and strength was normal in the lower extremities.  There was no tenderness on examination, and sensation was intact to light touch.  The Veteran was assessed with mechanical low back pain.

On VA examination in March 2007, the Veteran indicated that she experienced persistent low back pain which she treated with medication.  She endorsed pain, but denied fatigue, decreased motion, stiffness, weakness, and spasm.  She indicated that she experienced pain and flare-ups approximately 1 to 2 times per year, lasting a duration of 3 to 7 days at a time.  During flare-ups, pain was alleviated with rest.  

The examiner noted that it was not an examination for intervertebral disc syndrome, that the Veteran did not use a brace or assistive device, and that there were no limitations on walking.  On objective examination of the spine, there was no evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The examiner commented that muscles spasm, localized tenderness, and guarding were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Head position and gait were normal.  There were no abnormal spinal curvatures present.  Muscle tone was normal and there was no muscle atrophy.  A detailed sensory and examination of the lower extremities yielded normal findings. There was no thoracolumbar spine ankylosis. 

Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion each to 30 degrees, and right and left lateral flexion each to 30 degrees.  There was no pain on range of motion, and there was no additional loss of motion on repetitive use of the joint.  An x-ray of the lumbar spine also yielded normal findings.  A diagnosis of lumbar strain was indicated.  It was noted that the Veteran was employed as a financial analyst, and the examiner opined that the disability would have no effects on occupation or activities of daily living.

February 2007 records from the Vanderbilt University Medical Center notes that the Veteran endorsed symptoms of low back pain which radiated down the right thigh.  The examiner noted that there were signs and symptoms of L2-3-4 radiculopathy in the right lower extremity.  However, an EMG of the right lower extremity was normal, and a neurological examination of the right lower extremity revealed normal muscle tone, symmetric muscle bulk, and full strength.  Sensation was intact, and a Romberg test was negative.  

A May 2007 private MRI of the lumbar spine was normal.  

An August 2007 VA outpatient treatment report reflects that the Veteran complained of ongoing low back pain with no radiculopathy.  On examination of the lumbar spine, there was tenderness.  An assessment of chronic intermittent low back pain was noted. 

A January 2009 report from private physician Dr. B. notes that the Veteran experienced cervical spine radiculopathy, but the lumbar spine was not discussed.

A February 2009 VA outpatient treatment report notes continued low back pain.

During the Veteran's June 2009 Board hearing, she indicated that she experienced constant low back pain.  She reported that she took pain medication and muscle relaxers, but still experienced pain.  She described the pain as a dull, aching pain that radiated down the right lower extremity.

An August 2009 MRI of the lumbar spine revealed no significant lumbar spine abnormality.  A subsequent August 2009 report from Dr. J. of the Spine-Neuro Center reflects that the Veteran reported that she had something wrong with her back, though she had been told that no significant pathology was found.  On physical examination, the Veteran had strength throughout both upper and lower extremities, and a sensory examination was grossly intact.  She had a normal gait, and had symmetric deep tendon reflexes and no clonus.  The examiner commented that he did not see anything requiring surgery or anything else he could offer to treat the pain.  He recommended working with physical therapy and chiropractic manipulations, and perhaps manipulation in a pain clinic.

A December 2009 report from Dr. S. reflects that the Veteran complained of numbness of both hands and feet.  On examination, gait was normal, with heel/toe/tandem walking intact.  Lumbar range of motion was fingertips to toes, extension was to 30 degrees, rotation was to 45 degrees side to side.  There were no cutaneous stigmata of dysraphism.  There was no tenderness to palpation along the length of the thoracolumbar spine, posterior iliac spine, sacroiliac joint, or sciatic notch.  Seated and supine straight leg raises were negative, bilaterally.  Motor, sensory, and reflex examinations yielded normal findings.  There was painless, full active range of motion of both lower extremities, without any instability or edema. 

On VA examination in March 2010, the Veteran complained of daily, intermittent, moderate low back pain with rare numbness in the legs.  Aggravating factors were lifting and computer work.  She indicated that she took medications and made ergonomic adjustments to her work area.  She also indicated that she experienced weekly flare-ups, where she experienced and addition 60 percent limitation of motion.  She endorsed symptoms of decreased motion, stiffness, spasms, and pain, but denied fatigue or weakness.  The examiner indicated that there were no incapacitating episodes of spine disease.  

An inspection of the spine revealed normal posture and head position, with symmetry in appearance.  Gait was noted to be normal.  There were no abnormal spinal curvatures present, and there was no thoracolumbar spine ankylosis.  There was no objective evidence of spasm, atrophy, guarding, tenderness, or weakness, but there was objective evidence of pain with motion.  The examiner commented that muscle spasm, localized tenderness, and guarding were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  A detailed motor, sensory, and reflex examination of the lower extremities revealed normal findings.  Muscle tone was normal and there was no muscle atrophy.  Lasegue's sign was negative.  

On range of motion testing, flexion was to 90 degrees, extension was to 30 degrees, and right and left lateral rotation and lateral flexion were each to 30 degrees.  While there was additional evidence of pain on active range of motion, and objective evidence of pain following repetitive motion, there was no additional limitation after three repetitions of range of motion.  An MRI of the lumbar spine revealed well-preserved vertebral body heights.  There was mild degenerative narrowing of the L4-5 disc space.  Posterior vertebral body alignment was normal.  

It was noted that the Veteran was working full-time as a budget analyst.  The examiner assigned a diagnosis of lumbar spine degenerative disc disease, and indicated that there were no significant effects on daily occupation, though there would be mild effects on daily activities such as chores and exercise.  

VA outpatient treatment records through March 2010 continue to reflect complaints of low back pain.

Considering the pertinent evidence in light of the applicable rating criteria, the Board finds that initial 10 percent rating for lumbar strain from December 8, 2006 (the date of the award of service connection) through August 28, 2007, is warranted.  However, the Board also finds that an initial rating in excess of 10 percent for the period prior to and from August 29, 2007, is not warranted.

The Board notes that the above-noted medical evidence, particularly the report of April 2006 VA outpatient treatment report, reflects that the Veteran experienced localized tenderness in the lateral lumbar region, as well as tenderness with extension.  The Board notes that the basis of the RO's award of a 10 percent rating from August 29, 2007, was an outpatient treatment report reflecting tenderness to palpation of the lumbar region.  Given the earlier findings of localized tenderness, the Board believes that the record supports the assignment of a 10 percent rating under the General Ratings Formula for Diseases and Injuries of the Spine prior to August 29, 2007.  Therefore, a 10 percent rating is warranted from the December 8, 2006 effective date of the award of service connection for this disability.

However, the Board also finds that the criteria for a rating higher than 10 percent for lumbar strain are not met either prior to or since August 29, 2007.

As noted above, under the General Rating Formula, a 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  However, private medical records and VA examination reports reflect that the Veteran has retained full flexion (90 degrees) and full range of motion of the entire thoracolumbar spine.  Thus, the evidence does not demonstrate forward flexion of the thoracolumbar spine to 60 degrees or less, or combined range of motion of less than 120 degrees.  There is no other medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, or lack of endurance.  While the Veteran has complained of additional limitation of motion during flare-ups, there is no objective evidence to confirm these subjective reports.

In addition, VA examination reports and VA and private treatment records do not indicate the presence of an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the criteria for a next higher, 20 percent rating have not been met.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar strain.  However, such would not be the case here.  Although the Veteran has complained of occasional numbness and tingling of the lower extremities-in particular in the right thigh-neurological testing, including detailed sensory, motor and reflex examinations during both VA examination and private testing were normal, and Lasegue's sign was negative.  Therefore, there has been no objective evidence confirming neurological impairment attributable to the Veteran's lumbar spine disability.  As a result, the Board finds that there is no basis for separate, compensable ratings under this provision.

Further, although the rating criteria sets forth rating criteria for intervertebral disc syndrome on the Basis of Incapacitating episodes, here, the disability also is not shown to involve intervertebral disc syndrome at any time.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the grant of service connection has the Veteran's lumbar spine disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis. 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that an initial 10 percent rating for the Veteran's lumbar strain is warranted for the period prior to August 29, 2007, but that a rating in excess of 10 percent is not warranted either prior to or since this date.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating than those herein assigned.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial 10 percent rating for lumbar strain from December 8, 2006 through August 28, 2007, is granted, subject to the legal authority governing the payment of compensation benefits.  

A rating in excess of 10 percent for lumbar strain from August 29, 2007, is denied. 


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


